White, Presiding Judge.
In a criminal prosecution it is not only permissible to ask, but a witness may be compelled to answer, questions concerning his motives and his prejudices. He may thus be required to explain whatever would show bias on his part, or incapacity to testify accurately. (Whart. Crim. Evid., § 477.) A defendant has the right to show bias on the part of the witness, if he can. In such examinations great latitude is allowed where the object is to impeach the credit of the witness. (Blunt v. The State, 9 Texas Ct. App., 234; Daffin v. The State, 11 Texas Ct. App., 76.)
The principal witness against appellant on the trial was his brother. To break the force of his testimony and show the animus or motive of this witness, defendant proposed to read in evidence an indictment against the witness for fraudulently obtaining the identical mule appellant was charged with stealing, from the party to whom defendant was alleged to have sold it; and it was further proposed to be proven by this witness that he, the witness, was testifying under circumstances wrhich amounted to duress or coercion. To establish this, the defendant proposed to prove by the witness the existence of a state of facts showing witness’s connection with the mule and his prosecution with regard to it, which facts, it was claimed, would show that it was impossible, from the peculiar surroundings and connection of witness and defendant with them, that *385witness could testify otherwise than so as to convict defendant or establish his own guilt.
We are of opinion that the proposed evidence was admissible and legitimate, both to show motive on the part of and to impeach the credibility of the witness. (State v. Morris, 84 N. C., 756.)
It appears from one or more of the bills of exception that, when the proposed evidence was objected to by the prosecution upon the ground that it was irrelevant and incompetent, defendant’s counsel proposed to state and show its relevancy, but was not permitted to do so by the court, for the reason, we are led to infer, that the court feared that, in giving his reasons and in making his statement, facts and circumstances not in evidence would be put improperly before the jury. In all such cases, in order to avoid improper influences and results from the argument as to the admission of doubtful testimony, and where the court consents to hear the reasons of the counsel proposing it, in support of its relevancy and admissibility, the court should have the jurjr retired from the court room to their own room, in charge of an officer, until the discussion is over and the question of the admissibility is passed upon and decided by the court.
Because the court erred in excluding the evidence above discussed, the judgment is reversed and the cause is remanded.
Reversed and remanded.
[Opinion delivered June 6, 1885.]